ORDER

PER CURIAM.
Teresa R. Sears (Mother) appeals from the trial court’s judgment awarding sole legal and physical custody of the minor children of Mother and Kevin C. Sears (Father) to Father. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court’s judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo.banc 1976). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).